Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a1) as being taught by ZF Friedrichshafen (WO 2012/055635, from IDS).
With respect to claim 1, Friedrichshafen teaches a method for operating an electrical circuit, wherein the electrical circuit comprises: 
a DC converter (fig. 1, 3), an inverter (fig. 1, 4) and an electric machine (fig. 1, 5), wherein the inverter is connected on the direct current side to the output of the DC converter and on the alternating current side to the electric machine (fig. 1), wherein the electric machine is operated using a torque specification and/or a rotational speed specification (page 3, paragraph 009, starts “In Order”), 
wherein the level of the output voltage of the DC converter is set as a function of a current torque specification and/or a current rotational speed specification (page 3, paragraph 010 starts “For setting”).
With respect to claim 2, Friedrichshafen teaches wherein, by the set output voltage of the DC converter, a torque of the electric machine is changed, in particular increased (page 3, paragraph 010).
With respect to claim 3, Friedrichshafen teaches wherein the torque of the electric machine is changed in such a manner that a torque decrease of the electric machine above a rated rotational speed 
With respect to claim 4, Friedrichshafen teaches wherein the output voltage of the DC converter is set in such a manner that an efficiency of the electric machine for an operating point of the electric machine, comprising the current torque specification and/or the current rotational speed, is increased (page 3, paragraph 006; shifted to above range).
With respect to claim 5, Friedrichshafen teaches wherein a DC converter is used, the input of which is connected to a direct current source, in particular to a fuel cell or a battery, (page 2, paragraph 006) wherein the output voltage of the DC converter is set as a function of a voltage of the direct current source (page 2, paragraph 005) and/or a maximum acceptable discharge current of the direct current source.
With respect to claim 6, Friedrichshafen teaches wherein the output voltage of the DC converter is set as a function of a maximum acceptable (page 2, paragraph 005) operating voltage of the electric machine.
With respect to claim 7, Friedrichshafen teaches wherein an inverter, a pulse inverter (page 3, paragraph 013 PWM) is used and/or in that, as electric machine, an asynchronous machine, a permanently excited synchronous machine and/or a separately excited synchronous machine is used.
With respect to claim 8, Friedrichshafen teaches an electrical circuit comprising: 
a control device (page 3, paragraph 003; first sentence), a DC converter (fig. 1, 3), an inverter (fig. 1, 4) and an electric machine (fig. 1, 5), wherein the inverter is connected to the output of the DC converter on the direct current side and to the electric machine on the alternating current side (fig. 1), 
wherein in that the control device is configured for carrying out a method for operating an electrical circuit , wherein the electrical circuit further comprises the DC converter, an inverter and an electric machine, wherein the inverter is connected on the direct current side to the output of the DC converter and on the alternating current side to the electric machine, wherein the electric machine is operated using a torque specification and/or a rotational speed specification (page 3, paragraph 009, “In Order”),  
wherein the level of the output voltage of the DC converter is set as a function of a current torque specification and/or a current rotational speed specification (page 3, paragraph 010 “For setting”).
With respect to claim 9, Friedrichshafen teaches vehicle (page 2, paragraph 004; “The invention”) comprising an electrical circuit according to claim 8.
With respect to claim 10, Friedrichshafen teaches wherein the electric machine is a traction electric motor of the motor vehicle and/or in that the DC converter is connected at its input to a traction energy storage, implemented in particular as high-voltage battery (page 2, paragraph 15-16 starts “Fig 1”) or as fuel cell, of the motor vehicle.
With respect to claim 11 and 12, Friedrichshafen teaches wherein the output voltage of the DC converter is set in such a manner that an efficiency of the electric machine for an operating point of the electric machine, comprising the current torque specification and/or the current rotational speed, is increased (page 3, paragraph 006; shifted to above range).
With respect to claim 13, 14, and 15, Friedrichshafen teaches wherein a DC converter is used, the input of which is connected to a direct current source, in particular to a fuel cell or a battery, (page 2, paragraph 006) wherein the output voltage of the DC converter is set as a function of a voltage of the direct current source (page 2, paragraph 006) and/or a maximum acceptable discharge current of the direct current source.
With respect to claim 16, 17, 18, and 19, Friedrichshafen teaches wherein the output voltage of the DC converter is set as a function of a maximum acceptable (page 2, paragraph 005) operating voltage of the electric machine.
With respect to claim 20, Friedrichshafen teaches wherein an inverter, a pulse inverter is used (page 3, paragraph 013 PWM) and/or in that, as electric machine, an asynchronous machine, a permanently excited synchronous machine and/or a separately excited synchronous machine is used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846